      Case 4:19-cr-00631 Document 17 Filed on 07/20/20 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                July 20, 2020
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             §     CRIMINAL NO. 4:19-cr-631-1
                                                §
CARLOS RUBEN RAMIREZ-MONROY,                    §
                                                §
       Defendant.                               §
                                                §
                                                §
                                                §

                        ORDER OF DETENTION PENDING TRIAL

       A hearing in this matter was held on July 20, 2020. Assistant United States Attorney

Rodolfo Ramirez appeared on behalf of the United States. Attorney Crispin C.J. Quintanilla, III

appeared on behalf of Carlos Ruben Ramirez-Monroy. At the hearing, Defendant acknowledged

that he understands his right to a prompt detention hearing and to require the Government to

meet its burden of proving that no conditions of release exist which will reasonably assure

his appearance in court and the safety of the community. Defendant knowingly and voluntarily

waived that right, on the record and through counsel. For good cause shown, Defendant’s request

to waive the detention hearing is hereby GRANTED. Defendant has expressly reserved the

right, consistent with 18 U.S.C. § 3142(f)(2)(B) to move to reopen the issue of detention prior to

trial if information that was previously unknown and has a material bearing on the issue of the

existence of conditions of release that will reasonably assure the appearance of the Defendant at

the time of trial, becomes known.

       It is therefore ORDERED that:

       1. Defendant will be detained pending trial;

       2. Defendant be committed to the custody of the Attorney General or a designated
Case 4:19-cr-00631 Document 17 Filed on 07/20/20 in TXSD Page 2 of 2



    representative for confinement in a corrections facility separate, to the extent

    practicable, from persons awaiting or serving sentences or held in custody pending

    appeal;

 3. Defendant be afforded a reasonable opportunity to consult privately with defense

    counsel; and

 4. On order of a court of the United States or on request of an attorney for the

    Government, the person in charge of the corrections facility deliver Defendant to the

    United States Marshal for a court appearance or any other appearance stipulated to by

    defense counsel and counsel for the United States.

 Signed on July 20, 2020, at Houston, Texas.


                                                  _____________________________

                                                  Christina A. Bryan
                                                  United States Magistrate Judge
